Citation Nr: 0923368	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-38 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial rating for a service-
connected left knee disability, rated 20 percent disabling 
from June 6, 2002, and 30 percent disabling from November 8, 
2007.

(The issues of service connection for a psychiatric disorder 
other than PTSD, a bilateral eye disability, and a lung 
disability, and the issue of entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU rating) will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976 in the Army, April 1983 to July 1983 in the Air Force, 
and March 1984 to August 1987 in the Air Force.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision by the RO in Montgomery, 
Alabama that granted service connection for a left knee 
disability, rated 20 percent disabling; the Veteran appealed 
for a higher rating.  This case also comes to the Board on 
appeal from a December 2005 rating decision that denied 
service connection for PTSD.  A personal hearing was held at 
the RO in October 2007.  In a May 2008 rating decision, the 
RO granted a 30 percent rating for the service-connected left 
knee disability, effective November 8, 2007.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the period prior to November 8, 2007, the 
Veteran's left knee has been productive of intermittent pain 
and stiffness, with no instability.  Flexion was no worse 
than 90 degrees, extension to 0 degrees, and there was slight 
demonstrated additional functional limitation due to pain.

2.  During the period since November 8, 2007, the Veteran's 
left knee has been productive of pain and stiffness, with no 
instability.  Flexion was no worse than 60 degrees, extension 
to 20 degrees, and there was no demonstrated additional 
functional limitation due to pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a left knee disability have not been met 
during the period prior to November 8, 2007.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for a left knee disability have not been met 
during the period prior to November 8, 2007.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Shinseki v. 
Sanders, No. 07-1209, 2009 WL 1045952 (U.S. April 21, 2009).

In this case, in February and October 2003 letters, issued 
prior to the May 2005 decision on appeal, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection 
for a left knee disability, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  A March 2006 letter 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The claim was last readjudicated in July 
2008.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for a left 
knee disability.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in the appeal for a higher rating for a left 
knee disability has been satisfied.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, voluminous post-service 
treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting medical release 
forms, as well as describing the impact his left knee 
disability had on his functioning.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The present appeal stems from an initial 
rating assignment.  As a result, the Board must consider the 
entire time period involved, and contemplate staged ratings 
where warranted. Id.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.   Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

During the rating period on appeal, the RO rated the 
Veteran's left knee disability as 20 percent disabling from 
June 6, 2002 (the date service connection was established), 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (pertaining to 
limitation of flexion), and as 30 percent disabling from 
November 8, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (pertaining to limitation of extension).

In the present case, on VA examination in June 1999, the 
Veteran had full range of motion of the left knee.  Upon VA 
examination in March 2003, the Veteran had left knee flexion 
to 90 degrees, and extension to 0 degrees.  A July 17, 2007 
private medical record from PriMed Physicians, Inc. reflects 
that the Veteran was treated for right knee pain and 
limitation of motion to 15 degrees.  The Veteran was not 
treated for a left knee disability at this appointment.  A 
July 20, 2007 VA nursing screening note reflects a subjective 
report of bilateral knee pain with 15 degrees of flexion.  
The nurse did not evaluate the range of motion of the left 
knee.  A primary care physician's note dated on July 20, 2007 
(the same day) reflects that the Veteran's left knee was held 
stiffly, and he seemed to guard and did not allow flexion of 
the left knee.  Range of motion was not tested.  

During the period prior to November 8, 2007, the range of 
motion findings detailed above do not support the next-higher 
30 percent evaluation for either flexion or extension of the 
left knee.  However, the Board again notes that, in rating 
musculoskeletal disabilities, it is appropriate to consider 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability. See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

In the present case, the evidence of record reveals numerous 
complaints of left knee pain.  For example, in May 2002, the 
Veteran complained of bilateral leg pain, with left knee 
stiffness and swelling.  The examiner noted painful motion of 
the extremities with no edema.  On VA examination in March 
2003, he complained of intermittent pain, weakness, stiffness 
and locking.  He said his pain was exacerbated by walking, 
prolonged sitting or standing, or rainy or cold weather.  The 
VA examiner noted moderate to severe functional loss of range 
of motion due to pain.  In addition, VA outpatient treatment 
reports reflect complaints of left knee pain, including in 
July 2007. 

The Board has considered the complaints detailed above.  In 
this regard, it is acknowledged that the Veteran is competent 
to give evidence about the symptoms he experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, despite the 
complaints and the objective findings of left knee pain, the 
evidence fails to demonstrate a disability picture that more 
nearly approximates the next-higher 30 percent evaluation 
during the period prior to November 8, 2007.  Indeed, while 
left knee pain is recognized, the objective evidence simply 
fails to demonstrate that such pain has resulted in 
additional functional limitation comparable to the next- 
higher 30 percent rating under DCs 5260 or 5261.  Again, the 
Veteran's flexion was no worse than 90 degrees, even when 
considering flare-ups, and his extension was full.  To the 
extent that the Veteran was functionally limited, and had 
diminished ability to perform some activities of daily 
living, this has already been accounted for in the 20 percent 
evaluation currently in effect for the period prior to 
November 8, 2007.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was 
held that a claimant who has both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, prior to 
November 8, 2007, the medical findings do not establish loss 
of both left knee flexion and extension to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the left leg is not 
appropriate during that period.

Further regarding the question of entitlement to separate 
evaluations, the Board notes the provisions of VAOPGCPREC 23-
97, which provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under DCs 5003 and 5257.  See also VAOPGCPREC 9-
98.

In the present case, assignment of a separate evaluation 
under DC 5257 is not appropriate during the entire rating 
period on appeal (i.e., since June 6, 2002).  Although the 
Veteran is service-connected for history of acute 
inflammatory arthritis affecting the left knee, the claims 
file does not contain evidence of instability.  The objective 
testing performed at the March 2003 VA examination showed no 
instability.  Moreover, although VA outpatient treatment 
records dated in July 2007 and January 2008 indicated that 
the Veteran wore a left knee brace, those examinations also 
did not indicate any instability of the left knee.  The most 
recent VA examination in November 2007 revealed crepitus and 
weakness, but there was no instability. There was also no 
patellar or meniscal abnormality.  Therefore, the overall 
weight of the evidence is against a finding that the 
disability of the left knee manifests lateral subluxation or 
instability such as to enable a grant of a separate rating 
under Diagnostic Code 5257.  

In conclusion, the evidence does not support an evaluation in 
excess of 20 percent for the Veteran's left knee disability 
for the period prior to November 8, 2007, nor is there a 
basis for assignment of a separate rating for left knee 
instability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable.

With respect to the period since November 8, 2007, the Board 
notes that at the November 8, 2007 VA examination, the 
Veteran had left knee active and passive flexion to 60 
degrees, and active and passive extension to 20 degrees.  The 
range of motion findings detailed above do not support the 
next-higher 30 percent evaluation for extension of the left 
knee, and a rating higher than 30 percent cannot be assigned 
under Diagnostic Code 5260 as the Veteran is already in 
receipt of the maximum rating under that Diagnostic Code.

However, the Board again notes that, in rating 
musculoskeletal disabilities, it is appropriate to consider 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.

In the present case, the evidence of record reveals numerous 
complaints of left knee pain.  At a November 8, 2007 VA 
examination of the left knee, the Veteran reported that he 
always used a brace and a cane.  He said he was unable to 
stand for more than a few minutes, and unable to walk more 
than a few yards.  He denied giving way and instability.  He 
complained of pain, locking several times per week and 
repeated effusion.  He reported flareups of moderate severity 
that occurred weekly.  He said that the flareups lasted three 
to seven days.  On examination, his gait was antalgic, and 
there was no abnormal weight-bearing.  Flexion was performed 
from 20 to 60 degrees.  Pain began at 20 degrees and lasted 
throughout the range of motion; an endpoint was not 
determined.  In answer to the question of whether there was 
additional limitation of motion on repetitive use; the 
Veteran was unable to demonstrate due to severe pain.   The 
examiner commented that the Veteran would not flex greater 
than 60 degrees starting at 20 degrees of flexion due to 
severe pain and extreme guarding, was unable to extend to 0, 
pain began at 20 and throughout 60 degrees.  The examiner was 
unable to determine a true end to pain during this 
examination.  Extension was performed from 20 to 20 degrees; 
pain began at 20 degrees; pain was present throughout range 
of motion; no end was determined.  Passive range of motion 
was from 20 to 20 degrees.  In answer to the question of 
whether there was additional limitation of motion on 
repetitive use; the Veteran was unable to demonstrate due to 
severe pain.   There was no inflammatory arthritis and no 
joint ankylosis.  The examiner summarized as follows:  
tenderness, painful movement, weakness, guarding of movement, 
crepitus of the left knee.  No clicks or snaps, no grinding, 
no instability, no patellar or meniscus abnormality.  An X-
ray study of the left knee was performed; X-ray findings were 
suggestive of a left patella tendon rupture; clinical 
correlation was recommended.  A computed tomography scan of 
the left knee showed fairly degenerative osteoarthritis 
involving the knees bilaterally; the study was otherwise 
normal.  The diagnosis was left knee strain with fairly 
degenerative osteoarthritis involving the knees bilaterally, 
by computed tomography scan.  The examiner opined that the 
Veteran's knee disability had severe effects on various daily 
activities, and prevented chores, shopping, exercise, sports, 
and recreation.

However, despite the complaints and the objective findings of 
left knee pain, the evidence fails to demonstrate a 
disability picture that more nearly approximates the next-
higher 40 percent evaluation under Diagnostic Code 5261 
during the period since November 8, 2007.  Indeed, while left 
knee pain is recognized throughout range of motion testing, 
the objective evidence simply fails to demonstrate that such 
pain has resulted in additional functional limitation 
comparable to the next-higher 40 percent rating under 
Diagnostic Code 5261.  Again, the Veteran's extension was no 
worse than 20 degrees, even with consideration of pain.  To 
the extent that the Veteran is functionally limited, and has 
diminished ability to perform activities of daily living, 
this has already been accounted for in the 30 percent 
evaluation currently in effect for the period since November 
8, 2007.

The Board has also contemplated whether any separate 
evaluations are applicable during the period since November 
8, 2007.  In this regard, the Board acknowledges VAOPGCPREC 
9-2004 (Sept. 17, 2004), where it was held that a claimant 
who has both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
However, in the present case, since November 8, 2007, the 
medical findings do not establish loss of both left knee 
flexion and extension to a compensable degree.  The medical 
evidence does not show that left knee flexion is limited to 
45 degrees, even with consideration of pain. Thus, assignment 
of separate evaluations for limitation of flexion and 
extension of the left leg is not appropriate during that 
period.

The Board has also considered whether an increased rating for 
the left knee is warranted throughout the rating period on 
appeal under any alternate diagnostic code.  However, as the 
evidence fails to establish ankylosis, Diagnostic Code 5256 
is not for application.  Similarly, as the evidence fails to 
demonstrate impairment of the tibia or fibula, a higher 
rating is not possible under Diagnostic Code 5262.  Finally, 
as there is no showing of genu recurvatum, Diagnostic Code 
5263 is inapplicable.  There are no other relevant code 
sections for consideration.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A higher initial rating is not warranted for a left knee 
disability.


REMAND

With respect to the claim for service connection for PTSD, 
although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

Service personnel records reflect that the Veteran was 
stationed in Korea from September 1975 to early August 1976, 
with the 2nd Battalion, 61st Air Defense Artillery, 2nd 
Infantry Division, and that his military occupational 
specialties were a Vulcan crewman and a FARR operator.  He 
did not receive any combat citations or awards.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

By a statement dated in September 2005, the Veteran reported 
that he was assigned to guard duty on the Korean DMZ in July 
1975.  He said he and his unit were shot at by Korean 
soldiers.

The RO attempted to verify the Veteran's reported stressor, 
as described above.  In February 2007, the U.S. Armed 
Services Center for Unit Records Research (CURR) (now called 
the U.S. Army & Joint Services Records Research Center 
(JSRRC)) indicated that they were not able to verify the 
Veteran's reported 1975 stressor.

Records reflect that the Veteran has been diagnosed with a 
variety of psychiatric disorders, including PTSD.  At a July 
2007 VA examination, the Veteran reported that during his 
twelve months (1975-1976) on patrol mission at Camp Mosier in 
Korea, he participated in air defense, saw bombings, 
killings, and dead mutilated bodies, and two friends of his 
were listed as missing in action or killed.  He reported that 
his unit was fired upon by snipers.  He said two United 
States soldiers were killed.  The examiner diagnosed PTSD, 
severe (experiences in Korea patrolling the DMZ), and 
schizoaffective disorder, severe.

Although the VA examiner diagnosed PTSD due to the Veteran's 
reported stressors, the Board notes that such stressors have 
not been verified, as required by 38 C.F.R. § 3.304(f).

By a statement dated in July 2007, the Veteran stated that he 
saw the enemy when he was assigned guard duty at the Korean 
DMZ in July 1976.  He said he and his unit were shot at by 
Korean soldiers.  He stated, "I did not infight, fire on or 
engage in combat with the enemy at any time."  He reported 
that two men from his patrolling unit, Private Jerry 
Littlejohn and Sergeant James Curtis were "killed, wounded, 
or missing."  He said that he did not know what happened to 
them.  He also reported that he moved a dead civilian away 
from the entrance to his base.

The Board finds that the RO should make another attempt to 
verify the Veteran's reported in-service stressors with the 
JSRRC, in light of the new dates he has reported for these 
stressors.

Thus, the RO/AMC should schedule the Veteran for a VA 
psychiatric examination to determine whether the Veteran 
meets the diagnostic criteria for PTSD and if so, whether 
such is related to a verified or corroborated stressor.

Pertinent ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for mental health problems.  
After obtaining any necessary 
authorization from the Veteran, the RO/AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran in response to this request 
which are not already contained in the 
claims file.  Additionally, obtain and 
associate with the claims file the 
Veteran's mental health treatment records 
from the Montgomery VAMC since April 2008.

2.  Attempt to verify, through official 
sources, the Veteran's reported stressors 
dated in July 1976, regarding his service 
on the Korean DMZ.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine if a 
diagnosis of PTSD is warranted based on a 
verified/corroborated stressor.  The 
RO/AMC should advise the examiner of any 
verified/corroborated stressors.  The 
Veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  The claim for service connection for 
PTSD should then be re-adjudicated.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


